DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 & 4-6 are amended. Claim 3 is cancelled. Claims 1-2 & 4-6 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1).
Regarding claims 1-2, Fujikawa teaches a method for causing an internal short circuit and evaluation of a battery and a cell pack (i.e including a plurality of batteries), the method comprising attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal ([0046]-[0054], [0058], [0086]-[0089]). In a specific embodiment, Fujikawa notes that the above method results in a short-circuit by heating to a temperature equal to or higher than the melting point of an insulating layer to melt the insulating layer ([0046]). The insulating layer corresponds essentially to a separator which is placed between a positive electrode and a negative electrode of lithium secondary batteries as disclosed in Fujikawa ([0003]). Each battery (i.e unit cell) comprises an electrode group including a positive electrode, a negative electrode, and an insulating layer for electrically insulating the positive and negative electrodes from each other, the electrodes and the insulating layer being wound or laminated; an electrolyte; a housing for housing the electrode group and the electrolyte; and a current-collecting terminal for electrically connecting the electrode group and the housing ([0014]). Thus, according to Fukijaka’s seventh embodiment ([0046]), a specific battery (i.e unit cell) can be short-circuited by attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Yong (US 2013/0209861 A1).
Regarding claim 4, Fujikawa as modified by Tyler teaches the method of claim 1 as shown above. Fujikawa further teaches the insulating layer to be melted via the heating means being made up of a polyolefin such as polyethylene ([0117]) but is silent as to setting the heating temperature from 200°C to 250°C.									Yong teaches polyethylene and propylene, as well as other heat-resistant polymers such as polyethylene terephthalate and polycarbonate as materials for lithium-ion battery separators which have a melting point of 200°C or higher ([0060]). 							Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set the heating temperature of the heating means to 200°C to 250°C because such a temperature range is sufficient to cause conventional battery separators made up of polyethylene to melt, thereby causing an internal short-circuit as evidenced by Yong above.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Shoji (JP 2006294531 A, as provided in the IDS mailed on 05/01/2018).
Regarding claim 5, Fujikawa as modified by Tyler teaches the method of claim 1, as shown above, but is silent as to the heating means being a heater provided with a heating wire wound around the positive electrode output terminal or the negative electrode output terminal.		Shoji teaches a method of raising the temperature of a unit cell through a heating means such as a heater provided with a heating wire wound around a positive or negative electrode output terminal ([0012]-[0014]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a heating means such as a heater provided with a heating wire wound around the positive or negative electrode output terminal to cause the internal short-circuit because Shoji teaches that conductive Cu wires has high electric conductivity and good heat conduction so that the temperature inside the battery can be increased to a desired level ([0005]-[0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Umeyama (US 2015/0333323 A1).
Regarding claim 6, Fujikawa as modified Tyler teaches the method of claim 1, as shown above, but is silent as a current interrupting device for blocking a conduction path inside of the 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 & 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1-2 & 4-6 has prompted a new ground of rejection as shown above. As instantly claimed, claims 1-2 are found to be obvious over the combined teachings of Fujikawa (US 2008/0143337 A1), Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) with claims 4, 5 and 6 respectively being found obvious further in view of Yong (US 2013/0209861 A1), Shoji (JP 2006294531 A) and Umeyama (US 2015/0333323 A1).
	Thus, in view of the foregoing, claims 1-2 & 4-6 stand rejected.
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727